Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered January 22, 1997, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a second felony offender, to a determinate term of 7 years, unanimously affirmed.
After a sufficient inquiry, the court properly denied defendant’s application to withdraw his guilty plea. The record demonstrates that the court afforded defendant a reasonable opportunity to present his claim and was sufficiently familiar with the case to assess it (People v Williams, 210 AD2d 161). Defendant made only the conclusory claim that his attorney’s performance was “insufficient” and the record demonstrates that defendant knowingly and voluntarily entered into a favorable plea, after a thorough allocution in which he unequivocally admitted that he committed the acts charged. We have considered and rejected defendant’s remaining claims. Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Andrias and Saxe, JJ.